Name: Commission Regulation (EEC) No 1445/84 of 25 May 1984 re-establishing the levying of customs duties on certain fibres (discontinuous), products of category 55 (code 0550), originating in Mexico, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3570/83 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy;  America
 Date Published: nan

 26. 5. 84 Official Journal of the European Communities No L 140/7 COMMISSION REGULATION (EEC) No 1445/84 of 25 May 1984 re-establishing die levying of customs duties on certain fibres (discontinuous), products of category 55 (code 0550), originating in Mexico, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3570/83 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, in respect of certain fibres (discontinuous), products of category 55 (code 0550), the relevant ceiling amounts to 1 1 tonnes ; whereas, on 23 May 1984, imports of the products in question into the Community, originating in Mexico, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Mexico, Having regard to Council Regulation (EEC) No 3570/83 of 16 December 1983 applying generalized tariff preferences for 1984 in respect of textile products originating in developing countries ('), and in parti ­ cular Article 4 thereof, HAS ADOPTED THIS REGULATION :Whereas Article 2 of that Regulation provides that preferential tariff treatment shall be accorded, for each category of products subjected to individual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of Annex A or B thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of that Annex ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant indivi ­ dual ceilings have been reached at Community level ; Article 1 As from 29 May 1984, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3570/83, shall be re-established in respect of the following products, imported into the Community and originating in Mexico : Code Category CCT heading No NIMEXE code (1984) Description 0 ) (2) (3) (4) 0550 55 56.04 A 56.04-11 , 13 , 15, 16, 17, 18 Man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning : A. Synthetic textile fibres : Synthetic textile fibres (disconti ­ nuous or waste), carded or combed Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 362, 24 . 12. 1983, p. 92. No L 140/8 Official Journal of the European Communities 26. 5 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 May 1984. For the Commission Karl-Heinz NARJES Member of the Commission